United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.T., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Duluth, GA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-419
Issued: August 28, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 28, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated October 23, 2008. The record also contains a
November 7, 2008 decision, denying her application for reconsideration. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has established an employment-related disability
for August 4 and 8, 2008; and (2) whether the Office properly denied appellant’s application for
reconsideration without merit review of the claim.
FACTUAL HISTORY
On July 6, 2007 appellant, then a 41-year-old clerk, filed a traumatic injury claim (Form
CA-1) alleging that she sustained injury on July 2, 2007 in the performance of duty when she
slipped and her left side struck an ice machine. The reverse of the claim form indicated that her

regular work schedule was two days per week at five hours per day. The Office accepted the
claim for contusions to the left arm and shin. According to a February 21, 2008 statement of
accepted facts, appellant had a February 26, 2002 employment injury and was currently working
four hours per day.
Appellant continued to work four hours per day and she filed claims for compensation
(Form CA-7) for intermittent dates. On August 27, 2008 she filed a CA-7 form for August 4
and 8, 2008. The accompanying time analysis CA-7a form indicated that appellant claimed
compensation for four hours on August 4, 2008 and four hours on August 11, 2008.
The medical evidence includes a note dated August 11, 2008 from Dr. Ethel Smith, an
internist, stating that appellant “reports she has been ill” since August 1, 2008 and she may return
to work August 18, 2008. In a note dated August 4, 2008, Dr. Randall Berinhout, a pain
management specialist, indicated that she was under his care and could return to work
August 8, 2008.
By decision dated October 23, 2008, the Office denied appellant’s claim for
compensation on August 4 and 11, 2008. Appellant requested reconsideration and submitted
additional evidence. In a report dated September 30, 2008, Dr. Ralph D’Auria, an orthopedic
surgeon, provided a history of the February 26, 2002 injury and an opinion as to a whole person
impairment.
In a decision dated November 7, 2008, the Office found that appellant’s application for
reconsideration was insufficient to warrant merit review of the claim.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including that any disability or
specific condition for which compensation is claimed are causally related to the employment
injury.2 The term disability is defined as the incapacity because of an employment injury to earn
the wages the employee was receiving at the time of the injury, i.e., a physical impairment
resulting in loss of wage-earning capacity.3
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative and substantial medical evidence.4 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled for work. When a
physician’s statements regarding an employee’s ability to work consist only of repetition of the
1

5 U.S.C. §§ 8101-8193.

2

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

3

20 C.F.R. § 10.5(f); see e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).
4

See Fereidoon Kharabi, 52 ECAB 291 (2001).

2

employee’s complaints that she hurt too much to work, without objective findings of disability
being shown, the physician has not presented a medical opinion on the issue of disability or a
basis for payment of compensation.5 The Board will not require the Office to pay compensation
for disability in the absence of any medical evidence directly addressing the specific dates of
disability for which compensation is claimed. To do so would essentially allow employees to
self-certify their disability and entitlement to compensation.6
Causal relationship is a medical issue and the medical evidence required to establish
causal relationship is rationalized medical evidence.7 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.8
ANALYSIS -- ISSUE 1
Appellant filed a claim for wage-loss compensation on August 4 and 8, 2008. It is her
burden of proof to submit probative medical evidence establishing an employment-related
disability on those dates. The evidence submitted prior to the October 23, 2008 Office decision
is of little probative value on the issue. Dr. Smith reported that appellant had been “ill” without
further explanation. Dr. Berinhout indicated only that appellant was under his care. None of the
physicians provided a rationalized medical opinion that she was disabled for the claimed dates
due to the accepted employment injuries. The Board finds that she did not meet her burden of
proof in this case.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of the Act,9
the Office’s regulations provide that a claimant may obtain review of the merits of the claim by
submitting a written application for reconsideration that sets forth arguments and contains
evidence that either: “(1) shows that [the Office] erroneously applied or interpreted a specific
point of law; (2) advances a relevant legal argument not previously considered by [the Office]; or
(3) constitutes relevant and pertinent evidence not previously considered by [the Office].”10
Section 10.608(b) states that any application for review that does not meet at least one of the
5

Id.

6

Id.

7

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

8

Leslie C. Moore, 52 ECAB 132 (2000).

9

5 U.S.C. § 8128(a) (providing that “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application”).
10

20 C.F.R. § 10.606(b)(2).

3

requirements listed in section 10.606(b)(2) will be denied by the Office without review of the
merits of the claim.11
ANALYSIS -- ISSUE 2
In her application for reconsideration appellant did not show that the Office erroneously
applied or interpreted a specific point of law or advance a relevant legal argument not previously
considered by the Office. With respect to additional evidence submitted, she did not submit any
new and relevant evidence to the issue presented.12 Dr. D’Auria did not address the issue of
disability on August 4 or 8, 2008.
The Board therefore finds that appellant did not meet any of the standards of 20 C.F.R.
§ 10.606(b)(2). Accordingly, the Office properly denied the application for reconsideration
without review of the merits of the claim.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish disability for
work on August 4 or 8, 2008. On application for reconsideration, appellant did not meet the
requirements of 20 C.F.R. § 10.606(b)(2) and the Office properly declined to reopen the case for
review of the merits of the claim.

11

Id. at § 10.608(b); see also Norman W. Hanson, 45 ECAB 430 (1994).

12

The Board notes that evidence submitted on appeal to the Board cannot be considered; the Board’s jurisdiction
is limited to evidence that was before the Office at the time of its final decision. 20 C.F.R. § 501.2(c) (1999).

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs’ dated November 7 and October 23, 2008 are affirmed.
Issued: August 28, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

